DETAILED ACTION

This action is in response to the Application filed on 03/29/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/29/2021 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --LOAD DRIVING DEVICE WITH FAILURE DETECTION--.

Drawings
Figures 1 and 2 (see page 3, line 25, page 4, line 22 and page 8, line 3 – 5 of the original specifications) should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Objections
Claim(s) 8 is/are objected to because of the following informalities:  
Claim 8 recites “an expiration value”. It appears that it should be “the expiration value”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8, 9 and 16 – 17 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipiated by US Pub. No. 2009/0160414; (hereinafter Hachiya).

Regarding claim 1, Hachiya [e.g. Figs. 1, 3 and 4] discloses a circuit, comprising: an input node [e.g. 2] configured to receive an input voltage signal [e.g. Vin]; a half-bridge circuit including a first switch [e.g. 11] configured to provide a first current path between the input node and a current node [e.g. when 11 is turned ON] and a second switch [e.g. 12] configured to provide a second current path between the current node and ground [e.g. when 12 is turned ON]; an inductor [e.g. 14] coupled between the current node and an output node [e.g. 3], the output node configured to provide an output voltage signal [e.g. Vout]; a voltage comparator [e.g. 20] coupled to the output node and sensitive to the output voltage signal, the voltage comparator configured to assert a voltage indicator signal [e.g. Von] in response to the output voltage signal at the output node being lower than a voltage reference value [e.g. Vref; paragraph 067 recites “the first comparator 20 detects that the output voltage Vout of the voltage conversion section 100 is smaller than the reference voltage Vref and sets the SR-FF50 by producing a high level pulse voltage Von”]; and logic circuitry [e.g. 50, 13] configured to switch the first switch and the second switch to a current recirculation, wherein the first switch is non-conductive and the second switch is conductive with current through the inductor recirculated via the second current path [e.g. 11 turned OFF and 12 turned ON (Fig. 4 and paragraphs 090 recites “the switching element 11 enters an OFF state, and the switching element 12 enters an ON state. As a result, when the output voltage Vout drops, the coil current IL is reduced. The output voltage Vout is stabilized as a result of the above operation being repeated”], and to a current charge state, wherein the first switch is conductive and the second switch is non-conductive with current flowing in the inductor via the first current path state [e.g. 11 turned ON and 12 turned OFF (Fig. 4 and paragraphs 089 recites “…the switching element 11 enters an ON state and the switching element 12 enters an OFF state. As a result, a coil current IL which flows to coil 14 increases and the output voltage Vout rises ((a) and (b) of FIG. 4)”], wherein the logic circuitry is configured to switch the first switch and the second switch: from the current recirculation state to the current charge state in response to the voltage indicator signal from the voltage comparator being asserted [e.g. Fig. 4; Von high at the bottom peak of Vout, as stated above with respect to paragraph 089] while starting an on-time counter signal [e.g. Fig. 3; output of 61] having an expiration value [e.g. ‘1111’; paragraphs 081-082], and from the current charge state to the current recirculation state in response to a count of the on-time counter signal having reached the expiration value [e.g. ‘1111’; paragraph 081 recites “The first counter 61 counts the ON pulses of the switching control signal Ssw and, in cases where the count value has reached a maximum value `1111`, outputs a high level pulse voltage and resets the output voltage during the next count of `1111`”] in combination with the voltage indicator signal from the voltage comparator being de-asserted [e.g. Fig. 4; Von low at the high peak of Vout].

Regarding claim 8, Hachiya [e.g. Figs. 1, 3 and 4] discloses comprising an on-time timer circuit [e.g. Fig. 3; 61] configured to provide the on-time counter signal [e.g. output of 61] with an expiration value [e.g. ‘1111’] which is a function of the ratio of the output voltage signal at the output node and the input voltage signal at the input node [e.g. the Pulse Width Signal Ssw is a function of a ratio of the Output Voltage and the Input Voltage, see equation 1 on paragraph 05. The counter 61 (Fig. 3) provides the expiration value ‘1111’ by counting signal Ssw].

Regarding claim 9, Hachiya [e.g. Figs. 1, 3 and 4] discloses a device, comprising: a circuit, including: an input node [e.g. 2] configured to receive an input voltage signal [e.g. Vin]; a half-bridge circuit including a first switch [e.g. 11] configured to provide a first current path between the input node and a current node [e.g. when 11 is turned ON] and a second switch [e.g. 12] configured to provide a second current path between the current node and ground [e.g. when 12 is turned ON]; an inductor [e.g. 14] coupled between the current node and an output node [e.g. 3], the output node configured to provide an output voltage signal [e.g. Vout]; a voltage comparator [e.g. 20] coupled to the output node and sensitive to the output voltage signal, the voltage comparator configured to assert a voltage indicator signal [e.g. Von] in response to the output voltage signal at the output node being lower than a voltage reference value [e.g. Vref; paragraph 067 recites “the first comparator 20 detects that the output voltage Vout of the voltage conversion section 100 is smaller than the reference voltage Vref and sets the SR-FF50 by producing a high level pulse voltage Von”]; and logic circuitry [e.g. 50, 13] configured to switch the first switch and the second switch to a current recirculation state, wherein the first switch is non-conductive and the second switch is conductive with current through the inductor recirculated via the second current path [e.g. 11 turned OFF and 12 turned ON (Fig. 4 and paragraphs 090 recites “the switching element 11 enters an OFF state, and the switching element 12 enters an ON state. As a result, when the output voltage Vout drops, the coil current IL is reduced. The output voltage Vout is stabilized as a result of the above operation being repeated”], and to a current charge state, wherein the first switch is conductive and the second switch is non-conductive with current flowing in the inductor via the first current path [e.g. 11 turned ON and 12 turned OFF (Fig. 4 and paragraphs 089 recites “…the switching element 11 enters an ON state and the switching element 12 enters an OFF state. As a result, a coil current IL which flows to coil 14 increases and the output voltage Vout rises ((a) and (b) of FIG. 4)”], wherein the logic circuitry is configured to switch the first switch and the second switch: from the current recirculation state to the current charge state in response to the voltage indicator signal from the voltage comparator being asserted [e.g. Fig. 4; Von high at the bottom peak of Vout, as stated above with respect to paragraph 089] while starting an on-time counter signal [e.g. Fig. 3; output of 61] having an expiration value [e.g. ‘1111’; paragraphs 081-082], and from the current charge state to the current recirculation state in response to a count of the on-time counter signal having reached the expiration value [e.g. ‘1111’; paragraph 081 recites “The first counter 61 counts the ON pulses of the switching control signal Ssw and, in cases where the count value has reached a maximum value `1111`, outputs a high level pulse voltage and resets the output voltage during the next count of `1111`”] in combination with the voltage indicator signal from the voltage comparator being de-asserted [e.g. Fig. 4; Von low at the high peak of Vout]; and a load [e.g. load corresponding to load current on paragraph 097] coupled to the output node of the circuit and configured to receive the output voltage signal.

Regarding claim 16, Hachiya [e.g. Figs. 1, 3 and 4] discloses wherein the circuit includes an on-time timer circuit [e.g. Fig. 3; 61] configured to provide the on-time counter signal [e.g. output of 61] with an expiration value [e.g. ‘1111’] which is a function of the ratio of the output voltage signal at the output node and the input voltage signal at the input node [e.g. the Pulse Width Signal Ssw is a function of a ratio of the Output Voltage and the Input Voltage, see equation 1 on paragraph 05. The counter 61 (Fig. 3) provides the expiration value ‘1111’ by counting signal Ssw].

Regarding claim 17, Hachiya [e.g. Figs. 1, 3 and 4] discloses a method of operating a circuit, the circuit including: an input node [e.g. 2] configured to receive an input voltage signal [e.g. Vin]; a half-bridge circuit comprising a first switch [e.g. 11] configured to provide a first current path between the input node and a current node [e.g. when 11 is turned ON] and a second switch [e.g. 12] configured to provide a second current path between the current node and ground [e.g. when 12 is turned ON]; and an inductor [e.g. 14] coupled between the current node and an output node [e.g. 3], the output node configured to provide an output voltage signal [e.g. Vout]; the method, comprising: sensing [e.g. 20] the output voltage signal and asserting a voltage indicator signal [e.g. Von] in response to the output voltage signal at the output node being lower than a voltage reference value [e.g. Vref; paragraph 067 recites “the first comparator 20 detects that the output voltage Vout of the voltage conversion section 100 is smaller than the reference voltage Vref and sets the SR-FF50 by producing a high level pulse voltage Von”]; switching the first switch and the second switch to a current recirculation state, wherein the first switch is non-conductive and the second switch is conductive with current through the inductor recirculated via the second current path [e.g. 11 turned OFF and 12 turned ON (Fig. 4 and paragraphs 090 recites “the switching element 11 enters an OFF state, and the switching element 12 enters an ON state. As a result, when the output voltage Vout drops, the coil current IL is reduced. The output voltage Vout is stabilized as a result of the above operation being repeated”], and to a current charge state, wherein the first switch is conductive and the second switch is non-conductive with current flowing in the inductor via the first current path [e.g. 11 turned ON and 12 turned OFF (Fig. 4 and paragraphs 089 recites “…the switching element 11 enters an ON state and the switching element 12 enters an OFF state. As a result, a coil current IL which flows to coil 14 increases and the output voltage Vout rises ((a) and (b) of FIG. 4)”]; and switching the first switch and the second switch: from the current recirculation state to the current charge state in response to the voltage indicator signal from the voltage comparator being asserted [e.g. Fig. 4; Von high at the bottom peak of Vout, as stated above with respect to paragraph 089] while starting an on-time counter signal [e.g. Fig. 3; output of 61] having an expiration value [e.g. ‘1111’; paragraphs 081-082]; and from the current charge state to the current recirculation state in response to the on-time counter signal having reached the expiration value [e.g. ‘1111’; paragraph 081 recites “The first counter 61 counts the ON pulses of the switching control signal Ssw and, in cases where the count value has reached a maximum value `1111`, outputs a high level pulse voltage and resets the output voltage during the next count of `1111`”] in combination with the voltage indicator signal from the voltage comparator being de-asserted [e.g. Fig. 4; Von low at the high peak of Vout].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2, 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hachiya in view of US Patent No. 9,966,832; (hereinafter Engelhardt).

Regarding claim 2, Hachiya [e.g. Figs. 1 and 4] discloses comprising: wherein the logic circuitry is configured to force switching of the first switch and the second switch from the current charge state to the current recirculation state in response to the count of the on-time counter signal having reached the expiration value [e.g. paragraphs 081-082 with respect to Reset terminal of flip-flop and Voff (Fig. 4)].
Hachiya fails to disclose a peak current comparator coupled to the inductor and sensitive to the current through the inductor, the peak current comparator configured to assert a peak current indicator signal in response to a current intensity through the inductor reaching a peak reference value, wherein the logic circuitry is configured to force switching of the first switch and the second switch from the current charge state to the current recirculation state in response to the peak current indicator signal from the peak current comparator being asserted.
Engelhardt [e.g. Figs. 3-4] teaches a peak current comparator [e.g. Fig. 3; 50] coupled to the inductor [e.g. L1] and sensitive to the current through the inductor, the peak current comparator configured to assert a peak current indicator signal [e.g. output of 50] in response to a current intensity through the inductor [e.g. Visense] reaching a peak reference value [e.g. Vc], wherein the logic circuitry is configured to force switching of the first switch [e.g. 26] and the second switch [e.g. 28] from the current charge state to the current recirculation state [e.g. switch 26 OFF and switch 28 ON] in response to the peak current indicator signal [e.g. output of 50] from the peak current comparator being asserted [e.g. col. 4, lines 41 – 47 recites “When the voltage Visense, corresponding to the inductor current, crosses the control voltage Vc level (which may be compensated by the slope compensation circuit 59), the comparator 50 trips and turns off the switch 26 and turns on the synchronous rectifier switch 28 to regulate the peak current through the inductor L1”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Hachiya by a peak current comparator coupled to the inductor and sensitive to the current through the inductor, the peak current comparator configured to assert a peak current indicator signal in response to a current intensity through the inductor reaching a peak reference value, wherein the logic circuitry is configured to force switching of the first switch and the second switch from the current charge state to the current recirculation state in response to the peak current indicator signal from the peak current comparator being asserted as taught by Engelhardt in order of being able to provide fast response to transient.

Regarding claim 10, Hachiya [e.g. Figs. 1 and 4] discloses wherein the circuit includes: wherein the logic circuitry is configured to force switching of the first switch and the second switch from the current charge state to the current recirculation state in response to the count of the on-time counter signal having reached the expiration value [e.g. paragraphs 081-082 with respect to Reset terminal of flip-flop and Voff (Fig. 4)].
Hachiya fails to disclose a peak current comparator coupled to the inductor and sensitive to the current through the inductor, the peak current comparator configured to assert a peak current indicator signal in response to a current intensity through the inductor reaching a peak reference value, wherein the logic circuitry is configured to force switching of the first switch and the second switch from the current charge state to the current recirculation state in response to the peak current indicator signal from the peak current comparator being asserted.
Engelhardt [e.g. Figs. 3-4] teaches a peak current comparator [e.g. Fig. 3; 50] coupled to the inductor [e.g. L1] and sensitive to the current through the inductor, the peak current comparator configured to assert a peak current indicator signal [e.g. output of 50] in response to a current intensity through the inductor [e.g. Visense] reaching a peak reference value [e.g. Vc], wherein the logic circuitry is configured to force switching of the first switch [e.g. 26] and the second switch [e.g. 28] from the current charge state to the current recirculation state [e.g. switch 26 OFF and switch 28 ON] in response to the peak current indicator signal [e.g. output of 50] from the peak current comparator being asserted [e.g. col. 4, lines 41 – 47 recites “When the voltage Visense, corresponding to the inductor current, crosses the control voltage Vc level (which may be compensated by the slope compensation circuit 59), the comparator 50 trips and turns off the switch 26 and turns on the synchronous rectifier switch 28 to regulate the peak current through the inductor L1”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Hachiya by a peak current comparator coupled to the inductor and sensitive to the current through the inductor, the peak current comparator configured to assert a peak current indicator signal in response to a current intensity through the inductor reaching a peak reference value, wherein the logic circuitry is configured to force switching of the first switch and the second switch from the current charge state to the current recirculation state in response to the peak current indicator signal from the peak current comparator being asserted as taught by Engelhardt in order of being able to provide fast response to transient.

Regarding claim 18, Hachiya [e.g. Figs. 1 and 4] discloses comprising: sensing the current through the inductor and forcing switching of the first switch and the second switch from the current charge state to the current recirculation state in response to the count of the on-time counter signal having reached the expiration value [e.g. paragraphs 081-082 with respect to Reset terminal of flip-flop and Voff (Fig. 4)].
Hachiya fails to disclose asserting a peak current indicator signal in response to a current intensity through the inductor reaching a peak reference value; and forcing switching of the first switch and the second switch from the current charge state to the current recirculation state in response to the peak current indicator signal from the peak current comparator being asserted.
Engelhardt [e.g. Figs. 3-4] teaches asserting a peak current indicator signal [e.g. output of 50] in response to a current intensity through the inductor [e.g. Li, Visense] reaching a peak reference value [e.g. Vc]; and forcing switching of the first switch e.g. 26] and the second switch [e.g. 28] from the current charge state to the current recirculation state [e.g. switch 26 OFF and switch 28 ON] in response to the peak current indicator signal from the peak current comparator being asserted [e.g. col. 4, lines 41 – 47 recites “When the voltage Visense, corresponding to the inductor current, crosses the control voltage Vc level (which may be compensated by the slope compensation circuit 59), the comparator 50 trips and turns off the switch 26 and turns on the synchronous rectifier switch 28 to regulate the peak current through the inductor L1”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Hachiya by asserting a peak current indicator signal in response to a current intensity through the inductor reaching a peak reference value; and forcing switching of the first switch and the second switch from the current charge state to the current recirculation state in response to the peak current indicator signal from the peak current comparator being asserted as taught by Engelhardt in order of being able to provide fast response to transient.

Examiner's Note
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Allowable Subject Matter
Claims 3 – 7 and 11 – 15 and 19 – 20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	The primary reason for the indication of the allowability of claim 3 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “comprising a valley current comparator coupled to the inductor and sensitive to the current through the inductor, the valley current comparator configured to assert a valley current indicator signal in response to a current intensity through the inductor being lower than a valley current reference value, wherein the logic circuitry is configured to switch the first switch and the second switch from the current recirculation state to the current charge state in response to the voltage indicator signal from the voltage comparator and the valley current indicator signal from the valley current comparator being jointly asserted.”

	The primary reason for the indication of the allowability of claim 4 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the logic circuitry is configured to switch the first switch and the second switch from the current recirculation state to the current charge state in response to the voltage indicator signal from the voltage comparator being asserted and a count of a lower off-time counter signal having reached a respective expiration value”.
	The primary reason for the indication of the allowability of claim 5 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “comprising a valley current comparator coupled to the inductor and sensitive to the current through the inductor, the valley current comparator configured to assert a valley current indicator signal in response to a current intensity through the inductor being lower than a valley current reference value, wherein the logic circuitry is configured to switch the first switch and the second switch from the current recirculation state to the current charge state in response to the voltage indicator signal from the voltage comparator and the valley current indicator signal from the valley current comparator being jointly asserted.”
The primary reason for the indication of the allowability of claim 11 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the circuit includes a valley current comparator coupled to the inductor and sensitive to the current through the inductor, the valley current comparator configured to assert a valley current indicator signal in response to a current intensity through the inductor being lower than a valley current reference value, wherein the logic circuitry is configured to switch the first switch and the second switch from the current recirculation state to the current charge state in response to the voltage indicator signal from the voltage comparator and the valley current indicator signal from the valley current comparator being jointly asserted.”
The primary reason for the indication of the allowability of claim 12 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the logic circuitry is configured to switch the first switch and the second switch from the current recirculation state to the current charge state in response to the voltage indicator signal from the voltage comparator being asserted and a count of a lower off-time counter signal having reached a respective expiration value.”
The primary reason for the indication of the allowability of claim 19 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “comprising: switching the first switch and the second switch from the current recirculation state to the current charge state in response to the voltage indicator signal from the voltage comparator being asserted and a count of a lower off-time counter signal having reached a respective expiration value.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838